Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Claims 1-20, 22-49, and 51-62 are allowed, claims 1, 32, 33, 35, 48 have been amended, claims 21 and 50 have been canceled by examiner’s amendment based on the Notice of Allowance mailed on 11/24/21.

	This communication is in response to the printer rush filed on 11/28/21 in regard to the four (4) Terminal Disclaimer filed on 10/28/20. All filed T.D’s have been reviewed and approved on 11/30/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116